Per Curiam.
The city of Detroit applied to the circuit court for the county of Wayne for a writ of mandamus to compel the controller of the city to draw his warrant for the sum of $321.67 in favor of J. H. O’Donoghue *250for services as sidewalk assessment clerk in the office of the board of assessors; the controller having declined to-draw such warrant, and alleging as reason therefor that the board of estimates of the city had struck out the item for sidewalk assessment clerk from the estimate of expenses for the«office of the board of assessors of the city,, and he knew of no money which could be legally expended for the services of such clerk. The circuit court denied the writ of mandamus, and application is made here for a writ of certiorari to review that decision.
The writ must be denied. The case is ruled by Robinson v. City of Detroit, 107 Mich. 168 (65 N. W. 10), and in the denial of motion to modify the decree in that case so as to permit of salaries being paid from other sources than taxation; and in the case of City of Detroit v. Blades, heard March 18, 1902, where this question was involved, and the denial of mandamus below was affirmed, the following memorandum appearing: “Affirmed. See Robinson v. City of Detroit, 107 Mich. 168 (65 N. W. 10), and motion subsequently made in same case.”